Citation Nr: 1617336	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO. 11-01 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.

2. Entitlement to a rating in excess of 40 percent for service-connected lumbosacral strain with herniated disc T11 - T12.

3. Entitlement to a compensable rating for service-connected bilateral hearing loss (previously rated as left ear high frequency hearing loss).

4. Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and February 2009 rating decisions issued by the RO. 

The Veteran expressed disagreement with rating decisions that denied claims for entitlement to increased ratings for status post (s/p) excision of the right shoulder sebaceous cyst and s/p excision of the back of the right hand epidermoid and whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right great toe disability. The AOJ is still taking action on these issues and if they will be the subject of a subsequent Board decision, if otherwise in order.
 
This appeal was processed using the Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for a cervical spine disability, entitlement to a rating in excess of 40 percent for the service-connected lumbosacral strain with herniated disc T11 - T12 and entitlement to a compensable rating for the service-connected bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. In a November 1995 rating decision, the AOJ declined to reopen a claim for entitlement to service connection for a right knee disability; he did not appeal this decision. New and material evidence was not received within one year of notification. 

2. The material added to the claims files subsequent to the November 1995 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 


CONCLUSIONS OF LAW

1. The November 1995 rating decision that declined to reopen a claim for service connection for right knee chondromalacia is final. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the November 1995 rating decision is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2006. The claim was last adjudicated in December 2010.

In addition, the duty to assist the Veteran has been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records were obtained and reviewed by both the RO and the Board. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal decided. 

In summary, the Veteran was notified and aware of the evidence needed to substantiate his application to reopen his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. 

Laws and Regulations

Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. 
§ 3.156(a) creates a low threshold to allow reopening of claims. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

The RO originally denied the Veteran's claim of service connection for a right knee disability in a September 1981 rating decision. In particular, the RO found that a knee disorder was not documented in the service treatment records. The evidence in September 1981 included the Veteran's service treatment records and the June 1981 report of VA examination documenting, in pertinent part, a diagnosis of chondromalacia of the right knee. 

During a June 1981 VA examination, the Veteran reported that he noticed the onset of throbbing and pain in his right knee in 1978. He did not experience any swelling or giving way; however, he did have an unstable feeling. He further reported that two days prior to the VA examination, he was carrying a 20 pound amplifier down steps when his knee became weak. He also complained of knee difficulty if he sat for long periods of time. The Veteran was informed of the September 1981 decision and apprised of his appellate rights, but he did not file a timely appeal. Therefore, the September 1981 rating decision became final. 38 C.F.R. § 20.1103.

In September 1994, the Veteran requested that his claim be reopened. At that time, the evidence received since the September 1981 rating decision included various lay statements submitted by the Veteran reiterating his assertions that his current right knee disability onset during service due to an injury. He alleged that he injured his knee in parachute jumps in either 1977 or 1978. Also of record was the report of the November 1994 VA examination documenting s/p arthroscopic surgery on the right knee for cleaning of the ligament. In a March 1995 rating decision, the RO declined to reopen the claim for service connection for a right knee disability, finding that new and material evidence had not be received to reopen the claim. 

Subsequently, the Veteran submitted medical records from June 1984 documenting treatment for post-service complaints of right knee pain. Specifically, the Veteran reported that his right knee "popped" and he experienced pain after running a day earlier. He further reported that he had previously injured his right knee 10 years earlier and that it "acts up" on and off. On examination, the diagnosis was acute right knee strain. 

In November 1995, the RO declined to reopen the claim. The RO found that that the evidence, showing acute right knee strain subsequent to service, still failed to show any indication that the right knee disability demonstrated after service was related to the Veteran's period of service (i.e., there was no indication that the current right knee disability was related to injury sustained during the Veteran's period of service). In addition to the June 1984 treatment records, the evidence that previously reviewed (i.e., service treatment records and cumulative post service records of treatment documenting a right knee disability). The Veteran was informed of this November 1995 decision and apprised of his appellate rights, but he did not file a timely appeal. Therefore, the November 1995 rating decision became final. 38 C.F.R. § 20.1103.

In December 2006, the Veteran requested that his claim be reopened. The evidence received since the November 1995 rating decision includes various lay statements submitted by the Veteran reiterating his assertions which are cumulative and repetitive of his previous assertions. These added general lay statements are cumulative of the prior claim and pleadings. The more recent medical treatment records in this appeal do not serve to support his lay assertions that his right knee disability onset during service due to injury sustained therein (specifically, parachute jump(s)). 

A November 2004 VA orthopaedic surgery consult note reflects that the Veteran returned for follow-up visit after having injection of cortisone into his right knee. He acknowledged that he periodically experienced some pain. Pertinent diagnosis was mild DJD (degenerative joint disease) of the right knee. However, this evidence is not material. Nothing in the more recent treatment records indicates that his current right knee disability onset due to disease or injury sustained in service (i.e., from parachute jumps). Rather, the more recent treatment records confirm that the Veteran has right knee disability. The fact that he has right knee disability had been established previously. Thus, this evidence is cumulative. See generally Morton v. Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. App. 51 (1992) (observing that evidence of a claimant's current condition is not generally relevant to the issue of service connection, absent some competent linkage to military service). 

Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a right knee disability.  
 
 
ORDER

The application to reopen a claim for service connection for a right knee disability is denied. 


REMAND

The Veteran was last afforded a VA examination for his service-connected lumbosacral strain in August 2009, and has alleged a worsening since that time. Because he is competent to report symptoms, a new examination is necessary prior to appellate review. 

In August 2009, the Veteran submitted a Notice of Disagreement (NOD) with the February 2009 rating decision that denied service connection for a cervical spine disorder. The RO has not issued a statement of the case (SOC) and a remand is necessary. 

The Veteran underwent VA audio examination in February 2016 and its results are not in the electronic claims file for review. If the claim remains denied, the RO must issue an SSOC. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a SOC addressing the issue of entitlement to service connection for a cervical spine disability. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.

2. The Veteran should be scheduled for a VA examination to evaluate the current severity and manifestations of his service-connected lumbosacral strain with herniated disc T11 - T12. All tests and studies, to include range of motion testing, must be conducted. The examiner should provide an accurate and fully descriptive assessment of the Veteran's service-connected lumbosacral strain with herniated disc T11 - T12, to include indication as to whether, and to what extent, the Veteran experiences functional loss due to pain, weakness, excess fatigability, and/or incoordination during flare-ups or with repeated use. To the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. The examiner should also address whether the Veteran has ankylosis of the thoracolumbar spine or intervertebral disc syndrome (IVDS) of the thoracolumbar spine that results in incapacitating episodes. 

The examiner must provide a complete explanation for all the findings and opinions. 

3. Obtain a copy of the February 2016 VA audio examination and all other pertinent updated VA treatment records and associate them with the record.

4. After completing all indicated development, readjudicate the claims remaining on appeal in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


